Citation Nr: 1702903	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  11-32 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected tinnitus.

2.  Entitlement to service connection for an upper back disability, to include as secondary to a service-connected traumatic brain injury.

3.  Entitlement to service connection for bilateral foot collapsed arches (claimed as pes planus).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 2006 to April 2010.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California (which denied, among other things, service connection for bilateral hearing loss and an upper back disability), and from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho (which denied service connection for bilateral foot collapsed arches).

The Board notes that, following the December 2012 rating decision denying the Veteran's claim of entitlement to service connection for bilateral foot collapsed arches, the Veteran filed a VA Form 21-4138, Statement in Support of Claim, in January 2013, asserting that the December 2012 rating decision was the product of clear and unmistakable error (CUE).  Although the RO adjudicated the issue of CUE in a separate rating decision, the Veteran's allegation of CUE, filed within one year of the December 2012 rating decision, should have been liberally construed as a Notice of Disagreement with the December 2012 rating decision.  As such, the Board finds that the Veteran's appeal as to his claim of entitlement to service connection for bilateral foot collapsed arches stems from the December 2012 rating decision.  

A hearing was held before the undersigned Veterans Law Judge in October 2016.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  The Veteran's current bilateral foot collapsed arches are at least as likely as not the result of an in-service event or injury.

2.  The Veteran's current upper back disability is at least as likely as not the result of an in-service event or injury.


CONCLUSION OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for a bilateral foot collapsed arches has been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for an upper back disability has been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2016).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.

Law and Analysis

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Further, every veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (b) (2015).  In order to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).
With regard to the evidentiary record, the Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In its determinations, the Board must fully consider the lay assertions of record.  Lay evidence may be competent on a variety of matters concerning the nature and cause of a disability.  Jandreau v. Nicholson, 492 F.3d 1372 at 1377 (Fed. Cir. 2007); see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (noting that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has "rejected the view . . . that 'competent medical evidence is required . . . [when] the determinative issue involves either medical etiology or a medical diagnosis.'"  (quoting Jandreau, 492 F.3d at 1377)).  For example, a Veteran is competent to provide evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet.App. 465, 469 (1994).  

Once the threshold of competence is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  Competence must be distinguished from credibility.  Competence is "a legal concept determining whether testimony may be heard and considered;" credibility is "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Layno, 6 Vet.App. at 469. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

I. Upper Back disability

The Veteran contends that his upper back disability is a result of an in-service injury.  Specifically, the Veteran stated that he had neck pain from constantly leaning over while doing dishes.  See Bd. Hrg. Tr. at 9.  Additionally, the Veteran stated that he hurt his neck carrying items during fire drills.  Id.  The Veteran indicated that he was seen for his pain in-service and that the in-service treatment was documented.  Further, the Veteran's representative asserted that the Veteran's injured upper back and neck was associated with his service-connected traumatic brain injury.  See Bd. Hrg. Tr. at 13.  Moreover, the Veteran's representative stated that the Veteran was treated for his pain almost immediately after separation from service.  Id. 

Indeed, the Board notes that the Veteran's service treatment records do indicate a complaint of back pain on the upper right side of the Veteran's spine.  See January 2010 service treatment record.  Moreover, the Veteran's post-service treatment records show a diagnosis of chronic lumbar, upper back, and neck strain shortly after service.  See October 2011 VA treatment record; December 2011 VA treatment record.  Thus, the Board finds that the Veteran has competently and credibly reported an in-service injury or event.

The Veteran was afforded a VA examination regarding his upper back disability in March 2010, during which the Veteran was diagnosed with thoracic scoliosis.  The examiner noted that the subjective factor was back pain, while the objective factor shown on the x-ray was a thoracic curvature.  It does not appear that an opinion regarding the nature and etiology of the Veteran's upper back disability was provided at that time.

Subsequently, a January 2012 medical opinion was provided regarding the Veteran's upper back disability.  The doctor noted that the Veteran has a history of chronic back pain that was well documented in his service medical records, with at least two episodes of injury to his back while serving in the Navy, and that his imaging studies were unrevealing.  The doctor then opined that the most likely diagnosis was a chronic back strain, which was as likely as not related to his military service.

The Board finds that the January 2012 opinion is based on an accurate factual premise and provides the Board with adequate supporting rationale.  See Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value); Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  

As the issues of the existence of a current disability and injury in service have been established, the dispositive issue in this case hinges on the issue of nexus, i.e., whether the Veteran's current disability is related to service.  Here the Board finds the January 2012 medical opinion to be the most probative evidence regarding the issue of nexus, given the examiner's knowledge of the pertinent facts.  He also relied on his own medical expertise and training in determining the nature and etiology of the Veteran's upper back disability.  Thus, service connection for an upper back disability is warranted. 

II. Service connection for bilateral foot collapsed arches

Initially, the Board notes that the Veteran's entrance examination does not note any defects, infirmities, or disorders as to the issue on appeal and he is therefore presumed sound.  See 38 U.S.C. § 1111; see 38 C.F.R. § 3.304(b)(1) (providing that "history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions").  Indeed, the Veteran's June 2006 entrance examination noted that the Veteran had normal feet, that his feet were asymptomatic, and that he had normal arches.  Additionally, although the RO determined that the Veteran's pes planus preexisted service, the Board simply cannot find any evidence of a preexisting bilateral flat foot condition, let alone clear and unmistakable evidence.  See Wagner, 370 F.3d at 1089.  
  
Subsequent to his entrance examination, the Veteran's service treatment records listed flat foot as one of the Veteran's problems.  See December 2006 service treatment record; February 2007 service treatment record; April 2008 service treatment record.

The Veteran was afforded a QTC examination for multiple claimed disabilities in March 2010.  The examiner noted that, upon examination, the Veteran's feet did not have pes planus, pes cavus, hammertoes, Morton's metatarsalgia, hallux valgus, or hallux rigidus, bilaterally.  Further, the examiner did not provide a nexus opinion regarding the Veteran's claimed bilateral foot collapsed arches.  The Board notes, however, that the examiner did not address the notations of the Veteran's flat foot while in service.  Moreover, the Veteran has consistently stated, and the March 2010 examiner did not address, that the Veteran's foot disability began while in service.  Additionally, the Veteran stated that his feet were not examined during the March 2010 QTC examination.  In fact, the Veteran stated that the only examiner ever to examine his feet was Dr. K.M. (initials used to protect privacy), in March 2011.  Indeed, at the March 2011 foot examination, Dr. K.M. assessed the Veteran with bilateral pes planus with anterior lateral ankle impingement.  It does not appear that the March 2010 examiner was aware of the pertinent facts regarding the Veteran's bilateral foot collapsed arches claim.  Thus, the Board finds that the March 2010 QTC examination is of limited probative value.  

In this case, the Board finds that the Veteran the Veteran's statements that his flat foot condition began in service are supported by the contemporaneous medical diagnosis.  See Jandreau, 492 F. 3d at 1376-77.  Indeed, the Veteran's flat foot was noted in his service treatment records.  See December 2006 service treatment record; February 2007 service treatment record; April 2008 service treatment record.  Additionally, the Board finds the Veteran's statements regarding his continued symptomatology competent and credible.   Further, the Veteran has a current diagnosis for pes planus.  See March 2011 VA treatment record.  

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b) (West 2014).  Although there is evidence against the claim insofar as the March 2010 QTC examination was unable to render a diagnosis of a bilateral foot disorder, for the reasons discussed above, the Board finds that evidence is of limited probative value.  Upon weighing the evidence of record, including the Veteran's competent and credible statements regarding the nature and etiology of his bilateral foot disability, the Board finds that the evidence is at least in equipoise as to whether the Veteran has bilateral foot collapsed arches, which had its onset in service.  

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for bilateral foot collapsed arches is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Entitlement to service connection for an upper back disability is granted.

Entitlement to service connection for bilateral foot collapsed arches is granted.


REMAND

Unfortunately, a remand is required in this case for the bilateral hearing loss issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran contends that his current bilateral hearing loss is a result of in-service noise exposure.  He was afforded a VA audiology examination in March 2010.  At that examination, the examiner found that the Veteran did not have hearing loss meeting the VA standards for a disability.  Thus, the examiner did not provide a nexus opinion on the Veteran's hearing loss.

In November 2010, the Veteran provided a private audiogram meeting VA standards for a hearing loss disability.  However, the Board notes that while the private audiogram had a speech discrimination score, there is no indication that the Maryland CNC speech discrimination test was used.  38 C.F.R. § 4.85 ("An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.").  Additionally, the Board notes that the September 2010 VA treatment record indicated that the Veteran's hearing could not be accurately assessed because he had suspected fungal growth in his right ear.  The audiologist recommended that the Veteran return for testing after his ears became healthy.  The November 2010 private audiologist did not discuss the Veteran's fungal growth.

Moreover, subsequent to the November 2010 examination, the Veteran's February 2011 VA treatment record indicated that that the previous hearing evaluations have shown disparate findings.  In this regard, the Veteran's hearing per puretone sensitivity had varied from marginally normal bilaterally to a mildly sloping mild to moderately severe bilateral hearing loss.  The February 2011 audiologist noted that the Veteran was coping with a recent bout of fungal externa otitis and that the Veteran was using a topical medication.  Thus, it appears as if the audiogram testing that occurred around this period of time may not have accurately portrayed the Veteran's hearing.  As such, the Board finds that a new VA examination and opinion are warranted.  

Finally, the Board notes the Veteran's assertion that his claimed bilateral hearing loss is secondary to his service-connected tinnitus.  See Bd. Hrg. Tr. at 18.  On remand, the VA examiner should address this contention.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

2.  After completing the foregoing development, the Veteran should be afforded an examination to determine the nature and etiology of any current bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (a 50% or greater probability) that any current hearing loss had its onset in service, was caused by military service, or is related to military service, to include whether any injury due to hazardous noise exposure experienced therein contributed to his current bilateral hearing loss.

The examiner should also provide an opinion as to whether it is at least likely as not that any current bilateral hearing loss disability was caused or aggravated by the Veteran's service-connected tinnitus.

It should also be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss when there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should specifically address whether there was any threshold shift or notch at higher frequencies during service or shortly thereafter that may be indicative of acoustic trauma.

The examiner should also comment on the likelihood that loud noises experienced resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift in service.  If the examiner finds auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

The examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.

In rendering this opinion, the examiner should consider the Veteran's contention that any bilateral hearing loss is related to in-service noise exposure and his service connected tinnitus.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

4.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


